       Case 5:19-cv-06222-VKD Document 1 Filed 10/01/19 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                            Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: American’s With Disabilities
       Iris V. Brown, in individual and          Act; Unruh Civil Rights Act
14     representative capacity as trustee of
       the Iris V. Brown Family Trust dated
15     August 26, 1994;
       Tire Time Inc., a California
16     Corporation; and Does 1-10,

17               Defendants.

18
19         Plaintiff Scott Johnson complains of Iris V. Brown, in individual and

20   representative capacity as trustee of the Iris V. Brown Family Trust dated

21   August 26, 1994; Tire Time Inc., a California Corporation; and Does 1-10

22
     (“Defendants”), and alleges as follows:

23
24     PARTIES:

25
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

26   level C-5 quadriplegic. He cannot walk and also has significant manual

27   dexterity impairments. He uses a wheelchair for mobility and has a specially

28
     equipped van.


                                            1

     Complaint
       Case 5:19-cv-06222-VKD Document 1 Filed 10/01/19 Page 2 of 8




 1     2. Defendant Iris V. Brown, in individual and representative capacity as
 2   trustee of the Iris V. Brown Family Trust dated August 26, 1994, owned the
 3   real property located at or about 2739 Story Rd., San Jose, California, between
 4   January 2019 and April 2019.
 5     3. Defendant Iris V. Brown, in individual and representative capacity as
 6   trustee of the Iris V. Brown Family Trust dated August 26, 1994, owns the real
 7   property located at or about 2739 Story Rd., San Jose, California, currently.
 8     4. Defendant Tire Time Inc. owned Tire Time located at or about 2739
 9   Story Rd., San Jose, California, between January 2019 and April 2019.
10     5. Defendant Tire Time Inc. owns Tire Time located at or about 2739
11   Story Rd., San Jose, California, currently.
12     6. Plaintiff does not know the true names of Defendants, their business
13   capacities, their ownership connection to the property and business, or their
14   relative responsibilities in causing the access violations herein complained of,
15   and alleges a joint venture and common enterprise by all such Defendants.
16   Plaintiff is informed and believes that each of the Defendants herein,
17   including Does 1 through 10, inclusive, is responsible in some capacity for the
18   events herein alleged, or is a necessary party for obtaining appropriate relief.
19   Plaintiff will seek leave to amend when the true names, capacities,
20   connections, and responsibilities of the Defendants and Does 1 through 10,
21   inclusive, are ascertained.
22
23     JURISDICTION & VENUE:
24     7. The Court has subject matter jurisdiction over the action pursuant to 28
25   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
26   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
27     8. Pursuant to supplemental jurisdiction, an attendant and related cause
28   of action, arising from the same nucleus of operative facts and arising out of


                                             2

     Complaint
       Case 5:19-cv-06222-VKD Document 1 Filed 10/01/19 Page 3 of 8




 1   the same transactions, is also brought under California’s Unruh Civil Rights
 2   Act, which act expressly incorporates the Americans with Disabilities Act.
 3     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 4   founded on the fact that the real property which is the subject of this action is
 5   located in this district and that Plaintiff's cause of action arose in this district.
 6
 7     FACTUAL ALLEGATIONS:
 8     10. Plaintiff went to Tire Time in January 2019 (twice), February 2019,
 9   March 2019 and April 2019 with the intention to avail himself of its goods and
10   services, motivated in part to determine if the defendants comply with the
11   disability access laws.
12     11. Tire Time is a facility open to the public, a place of public
13   accommodation, and a business establishment.
14     12. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
15   to provide accessible parking.
16     13. On information and belief the defendants currently fail to provide
17   accessible parking.
18     14. Additionally, on the dates of the plaintiff’s visits, the defendants failed
19   to provide accessible sales counters.
20     15. On information and belief the defendants currently fail to provide
21   accessible sales counters.
22     16. Moreover, on the dates of the plaintiff’s visits, the defendants failed to
23   provide accessible door hardware.
24     17. On information and belief the defendants currently fail to provide
25   accessible door hardware.
26     18. Finally, on one of the dates of the plaintiff’s visits, the defendants failed
27   to provide accessible paths of travel leading to the restroom.
28     19. Plaintiff personally encountered these barriers.


                                               3

     Complaint
       Case 5:19-cv-06222-VKD Document 1 Filed 10/01/19 Page 4 of 8




 1     20. By failing to provide accessible facilities, the defendants denied the
 2   plaintiff full and equal access.
 3     21. The lack of accessible facilities created difficulty and discomfort for the
 4   Plaintiff.
 5     22. Even though the plaintiff did not confront the barrier, on information
 6   and belief the defendants currently fail to provide accessible restrooms.
 7     23. The defendants have failed to maintain in working and useable
 8   conditions those features required to provide ready access to persons with
 9   disabilities.
10     24. The barriers identified above are easily removed without much
11   difficulty or expense. They are the types of barriers identified by the
12   Department of Justice as presumably readily achievable to remove and, in fact,
13   these barriers are readily achievable to remove. Moreover, there are numerous
14   alternative accommodations that could be made to provide a greater level of
15   access if complete removal were not achievable.
16     25. Plaintiff will return to Tire Time to avail himself of its items and to
17   determine compliance with the disability access laws once it is represented to
18   him that Tire Time and its facilities are accessible. Plaintiff is currently
19   deterred from doing so because of his knowledge of the existing barriers and
20   his uncertainty about the existence of yet other barriers on the site. If the
21   barriers are not removed, the plaintiff will face unlawful and discriminatory
22   barriers again.
23     26. Given the obvious and blatant nature of the barriers and violations
24   alleged herein, the plaintiff alleges, on information and belief, that there are
25   other violations and barriers on the site that relate to his disability. Plaintiff will
26   amend the complaint, to provide proper notice regarding the scope of this
27   lawsuit, once he conducts a site inspection. However, please be on notice that
28   the plaintiff seeks to have all barriers related to his disability remedied. See


                                               4

     Complaint
       Case 5:19-cv-06222-VKD Document 1 Filed 10/01/19 Page 5 of 8




 1   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 2   encounters one barrier at a site, he can sue to have all barriers that relate to his
 3   disability removed regardless of whether he personally encountered them).
 4
 5   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 6   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 7   Defendants.) (42 U.S.C. section 12101, et seq.)
 8     27. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 9   again herein, the allegations contained in all prior paragraphs of this
10   complaint.
11     28. Under the ADA, it is an act of discrimination to fail to ensure that the
12   privileges, advantages, accommodations, facilities, goods and services of any
13   place of public accommodation is offered on a full and equal basis by anyone
14   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
15   § 12182(a). Discrimination is defined, inter alia, as follows:
16            a. A failure to make reasonable modifications in policies, practices,
17                or procedures, when such modifications are necessary to afford
18                goods,     services,    facilities,   privileges,   advantages,     or
19                accommodations to individuals with disabilities, unless the
20                accommodation would work a fundamental alteration of those
21                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
22            b. A failure to remove architectural barriers where such removal is
23                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
24                defined by reference to the ADA Standards.
25            c. A failure to make alterations in such a manner that, to the
26                maximum extent feasible, the altered portions of the facility are
27                readily accessible to and usable by individuals with disabilities,
28                including individuals who use wheelchairs or to ensure that, to the


                                              5

     Complaint
       Case 5:19-cv-06222-VKD Document 1 Filed 10/01/19 Page 6 of 8




 1                 maximum extent feasible, the path of travel to the altered area and
 2                 the bathrooms, telephones, and drinking fountains serving the
 3                 altered area, are readily accessible to and usable by individuals
 4                 with disabilities. 42 U.S.C. § 12183(a)(2).
 5      29. When a business provides parking for its customers, it must provide
 6   accessible parking.
 7      30. Here, accessible parking has not been provided.
 8      31. When a business provides facilities such as sales or transaction counters,
 9   it must provide accessible sales or transaction counters.
10      32. Here, accessible sales or transaction counters have not been provided.
11      33. When a business provides door hardware, it must provide accessible
12   door hardware.
13      34. Here, accessible door hardware has not been provided.
14      35. When a business provides paths of travel, it must provide accessible
15   paths of travel.
16      36. Here, accessible paths of travel were not provided during one of
17   plaintiff’s visits.
18      37. When a business provides facilities such as restrooms, it must provide
19   accessible restrooms.
20      38. Here, accessible restrooms have not been provided.
21      39. The Safe Harbor provisions of the 2010 Standards are not applicable
22   here because the conditions challenged in this lawsuit do not comply with the
23   1991 Standards.
24      40. A public accommodation must maintain in operable working condition
25   those features of its facilities and equipment that are required to be readily
26   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
27      41. Here, the failure to ensure that the accessible facilities were available
28   and ready to be used by the plaintiff is a violation of the law.


                                             6

     Complaint
        Case 5:19-cv-06222-VKD Document 1 Filed 10/01/19 Page 7 of 8




 1   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 2   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 3   Code § 51-53.)
 4      42. Plaintiff repleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 7   that persons with disabilities are entitled to full and equal accommodations,
 8   advantages, facilities, privileges, or services in all business establishment of
 9   every kind whatsoever within the jurisdiction of the State of California. Cal.
10   Civ. Code §51(b).
11      43. The Unruh Act provides that a violation of the ADA is a violation of the
12   Unruh Act. Cal. Civ. Code, § 51(f).
13      44. Defendants’ acts and omissions, as herein alleged, have violated the
14   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
15   rights to full and equal use of the accommodations, advantages, facilities,
16   privileges, or services offered.
17      45. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
18   discomfort or embarrassment for the plaintiff, the defendants are also each
19   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
20   (c).)
21      46. Although the plaintiff was markedly frustrated by facing discriminatory
22   barriers, even manifesting itself with minor and fleeting physical symptoms,
23   the plaintiff does not value this very modest physical personal injury greater
24   than the amount of the statutory damages.
25
26
27
28


                                              7

     Complaint
       Case 5:19-cv-06222-VKD Document 1 Filed 10/01/19 Page 8 of 8




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
13   Dated: September 21, 2019        CENTER FOR DISABILITY ACCESS
14
                                      By:
15
16
                                      ____________________________________

17
                                             Amanda Seabock, Esq.
                                             Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                            8

     Complaint
